I respectfully dissent.
The appellant even admitted that the representations and the information that it provided to the appellee was erroneous. The appellant held itself out as an expert and the evidence demonstrated that it failed to adhere to the standards of the industry or the standards of ordinary care. The jury decided that the appellee had justifiably relied on the information supplied by the appellant, which *Page 53 
was its prerogative. They further found that the appellee had relied on these representations made by the appellant and was damaged.
As to the evidentiary matters, the one record was a public record and the court was correct in admitting it into evidence. As to the expert, the hypothetical was flawed and the court was again correct in excluding it.
I see no reason to reverse the trial court on evidentiary issues nor the jury on its finding. I would affirm.